EXHIBIT 10.3

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

COLLABORATION AGREEMENT

Between

PIERIS AG

And

ALLERGAN

Effective as of

August 21, 2009

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

THIS COLLABORATION AGREEMENT (“Agreement”) is entered into on August 21, 2009
(the “Effective Date”) between

ALLERGAN SALES, LLC a Delaware Limited Liability Company, having a place of
business at 2525 Dupont Drive, Irvine, California 92612, ALLERGAN, INC., a
Delaware Corporation having its principal place of business at 2525 Dupont
Drive, Irvine, California 92612, and ALLERGAN PHARMACEUTICALS HOLDINGS (IRELAND)
LTD., (“APHI”) an Irish company, having a registered address at Longphort House,
Earlsfort Centre, Lower Leeson Street, Dublin 2, Ireland (collectively,
“Allergan”); and

PIERIS AG, having a principal place of business at Lise Meitner Straße 30, 85354
Freising Weihenstephan (“Pieris”) (Allergan and Pieris are referred to as the
“Parties”).

PREAMBLE

WHEREAS, Pieris is the owner of a proprietary technology relating to the
discovery and development of Anticalins® (as defined below) and has developed
Anticalins® [***] (as defined below),

WHEREAS, Allergan is a multi-specialty healthcare company that discovers,
develops, and commercializes specialty pharmaceutical, medical device, and
over-the-counter products for various markets with a long history of focus of
the ophthalmic market worldwide and is interested in entering into a
collaboration with Pieris in relation to the development and commercialization
of Anticalins® [***] in the Allergan Field (as defined below),

NOW AND THEREFORE, the Parties agree as follows.

1. DEFINITIONS

1.1 “Affiliate” means any entity that controls, is controlled by, or is under
common control with a Party. An entity “controls” another if it owns more than
fifty percent (50%) of the outstanding voting securities of a corporation or has
a comparable equity interest in any other type of entity.

1.2 “[***]” means [***] Allergan has invented, developed, or otherwise acquired
rights to use, make, or sell.

1.3 “Allergan Field” means the treatment and prevention of conditions and
diseases of the eye or eye lids by local delivery of Compounds. “[***],” as used
here, means [***].

1.4 “Anticalin®” means any protein derived from any Lipocalin by Pieris’
proprietary technology of selecting a target-binding Lipocalin mutein out of a
randomized library as defined by the Pieris Patents.

1.5 “Commercially Reasonable Efforts” means efforts and deployment of resources
consistent with the exercise of reasonable and prudent business judgment, used
by Allergan for

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

1 of 20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

any of its products that are of similar market potential at a similar stage in
their product life, taking into account issues of safety and efficacy, product
profile, the market potential, the competitiveness of the marketplace, the
proprietary position of the product, the regulatory and reimbursement structure
involved, the cost of scaling up a manufacturing process (including facility
costs), the profitability of the applicable products, and any other relevant
factors.

1.6 “Compound” means an Anticalin® or other protein that inhibits, partially or
completely, [***].

1.7 “Confidential Information” means all information disclosed by one Party to
another under this Agreement.

1.8 “Cost of Goods” or “COGS” means fully-burdened Standard Costs of supplying
Compounds calculated in accordance with Pieris’s accounting methods consistently
applied, which methodology will be calculated in compliance with local generally
accepted accounting principles or International Financial Reporting Standards.
Notwithstanding the above, COGS will not include allocation of unabsorbed costs,
including, for example, costs associated with less than full or complete
utilization of Pieris’s facilities.

1.9 “Data” means any and all data generated pursuant to this Agreement by the
Parties, whether independently or jointly.

1.10 “Development Compound” means a Lead Compound that the JDC has selected to
advance into human clinical trials. [***] is a Development Compound as of [***].

1.11 “[***]” or “[***]” means [***].

1.12 “FDA” means the U.S. Food and Drug Administration, or any Regulatory
Authority that is the successor thereto.

1.13 “FTE” means the resources required to fund one full time research and/or
development employee, with qualifications in the relevant field, for
approximately [***] scientific hours of effort per [***].

1.14 “JDC” means the “Joint Discovery Committee” described in Section 2.

1.15 “Know-How” means all scientific information reasonably relating to the
research, development, manufacture, delivery, commercialization, or any other
use of the Compounds, Lead Compounds, Development Compounds, or Licensed
Products relating to the Allergan Field.

1.16 “Lead Compound” is a Compound that the JDC has designated for further
evaluation in the Allergan Field. [***] is a Lead Compound as of [***].

1.17 “Licensed Product” means any Development Compound for which Allergan
obtains the approval from a Regulatory Authority to sell for use in the Allergan
Field.

1.18 “Major Market Country” means [***].

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

2 of 20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

1.19 “Modified Compound” means a Compound that Pieris modifies pursuant to
Section 3.4.

1.20 “Patent Right” means, with respect to any technology, (a) all patent
applications heretofore or hereafter filed or having legal force in any country
to the extent and only to the extent they claim or cover such technology or the
use thereof; (b) all patents that have issued or in the future issue from such
applications referenced in (a) above, including without limitation utility model
and design patents and certificates of invention; and (c) all divisionals,
continuations, continuations-in-part, reissues, reexaminations, renewals,
extensions, supplementary protection certificates or additions to any such
patent applications and patents.

1.21 “Pieris Claims” mean those claims described in Section 10.3.

1.22 “Pieris Field” means all fields other than the Allergan Field.

1.23 “Pieris Patents” means a) the Patent Rights listed in Exhibit B; and b) any
Patent Rights or other patent or patent application that Pieris owns or (subject
to Section 5.4) is able to license to Allergan in the Allergan Field to the
extent and only to the extent it claims a Licensed Product, Lead Compound,
Development Compound, Modified Compound, or Compound, or methods of making,
using, or delivering Licensed Products, Lead Compounds, Development Compounds,
Modified Compounds, or Compounds.

1.24 “[***]” and “[***]” are those Compounds [***] set forth in Exhibit C.

1.25 “Regulatory Authority” means an agency of any government having the
authority to regulate the sale, manufacture, marketing, testing and/or pricing
of drugs.

1.26 “Research Plan” is that document attached hereto as Exhibit A and as
amended from time to time by the JDC.

1.27 The “Standard Costs” of an item or service means the costs of raw
materials, active pharmaceutical ingredient, components, labor, and overhead
attributed to the production, processing, quality control, labeling, and
packaging of the item or service.

1.28 “[***]” means [***].

2. JOINT DISCOVERY COMMITTEE

2.1 Within a reasonable period after the Effective Date, the Parties will
establish a Joint Discovery Committee (“JDC”) comprising [***] representatives
of each Party. Each Party may at any time appoint different such representatives
by written notice to the other Party. Additional representatives of a Party may
attend meetings in a non-voting capacity. Each Party will designate one of its
representatives as a co-chair of the JDC.

2.2 The JDC will determine the strategy of the collaboration and manage research
conducted pursuant to it, in so far as the collaboration pertains to Compounds
and Lead Compounds, including their design and selection.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

3 of 20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

2.3 The JDC will hold meetings at such times and places as the co-chairs may
determine, provided that, unless the Parties agree otherwise, the Parties will
meet in person at least once every [***] months, alternating between the
research offices of each Party. All other meetings need not be in person and may
be by telephone or any other method determined by the JDC. Each Party will bear
its own costs associated with attending meetings.

2.4 Decisions of the JDC [***] to be [***] it will [***] and the [***] will be
[***] provided that [***].

2.5 The JDC will keep accurate meeting minutes of its deliberations and will
finalize them for release to the Parties within [***] days of each meeting.

2.6 The JDC will cease to function and conduct no further meetings [***] years
after the Effective Date, unless otherwise agreed by the JDC.

3. CONDUCT OF THE COLLABORATION

3.1 The Parties will conduct the research described in the Research Plan
(attached as Exhibit A) and as described below. The JDC may amend the Research
Plan at any time, but may not (i) impose on a Party an obligation that is
inconsistent with this Agreement, without that Party’s consent, or (ii) amend
the Research Plan in such a way that is inconsistent with Commercially
Reasonable Efforts without the unanimous consent of all JDC representatives. The
JDC may not amend this Agreement. Where there is a conflict between the Research
Plan and this Agreement, the provisions of this Agreement will prevail.

3.2 The Parties will conduct all activities pursuant to this Agreement in
compliance with all applicable good laboratory practices, good manufacturing
practices, and all laws.

Pieris Responsibilities

3.3 Pieris will at its own expense

 

  a) Supply Allergan for evaluation purposes within the Allergan Field with i)
[***]; and ii) [***] (provided that Pieris is not prohibited from supplying
[***] under any agreement concluded with any third party); and

 

  b) Disclose to Allergan [***].

3.4 Pieris will modify [***] supplied pursuant to Section 3.3 [***] as specified
in the Research Plan or as otherwise agreed to by the JDC, in return for which
Allergan will pay all costs and expenses of Pieris for performing such research
at an FTE rate of US Dollars [***] $[***]) per year and to reimburse to Pieris
all third party costs incurred by Pieris in connection with any such research.
Notwithstanding anything to the contrary in this Agreement (such as the
provisions of Section 10.3), Allergan will have the exclusive right to make,
have made, use, sell, offer for sale, and import such [***] within the Allergan
Field, and Pieris [***]. Before Pieris conducts any work pursuant to this
section the JDC must approve it and the payment for it. Pieris will not be
obliged to provide more than [***] FTEs per [***] under this Section 3.4.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

4 of 20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

3.5 On Allergan’s request, Pieris will use commercially reasonable efforts to
provide to Allergan any Compounds that the JDC designates as Lead Compounds or
Development Compounds, in the quantities and having the characteristics
specified in the Research Plan, or in the quantities and having the
characteristics as otherwise agreed to by the JDC, up to a maximum of [***] per
Compound. Allergan will pay Pieris COGS [***] for all Compounds delivered to
Allergan that Pieris has manufactured at its facilities.

3.6 Pieris may meet its obligations under the previous section (Section 3.5) by
contracting with a third party for the manufacture of Compounds. Should Pieris
do so, then (i) Allergan will pay Pieris the amount which Pieris owes to the
third party in connection with the manufacture of the Compounds that Pieris
supplies to Allergan (including any costs relating to any failed batch), and
(ii) Allergan’s rights and remedies, and Pieris’ liability, with respect to such
Compounds will be limited to the rights and remedies that Pieris has towards the
third party manufacturer under its agreement with such manufacturer.

3.7 Pieris will not be obligated to carry out any [***] under the Research Plan
or otherwise under this Agreement. For the avoidance of doubt, all obligations
of Pieris pursuant to this Section 3 will end [***] years from the Effective
Date.

Allergan Responsibilities

3.8 For a period of [***] after the Effective Date, Allergan will at its own
expense:

 

  a) Evaluate Lead Compounds in in vitro test systems developed by Pieris and
approved by the JDC;

 

  b) Develop analytical methods for evaluating Lead Compounds in in vivo test
systems; and

 

  c) Perform such other obligations the Research Plan identifies.

3.9 In addition, Allergan will use Commercially Reasonable Efforts to
commercialize [***]. Except as otherwise stated in this Agreement or the
Research Plan, Allergan will be responsible for performing, at its sole expense,
all research and development activities necessary to fulfill this obligation.

Lead Compound and Development Compound Selection

3.10 The JDC will evaluate Compounds and may at any time designate one or more
Compounds as Lead Compounds.

3.11 The JDC will evaluate Lead Compounds, and may at any time designate one or
more Lead Compounds as Development Compounds.

3.12 Once the JDC designates a Lead Compound as a Development Compound, [***] in
accordance with its obligations pursuant to[***].

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

5 of 20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

3.13 For as long as [***], Allergan will provide to Pieris, up to [***] per
[***] on Pieris’s written request, a summary of the then-current development and
commercialization status as well as significant events relating to the
development and commercialization of Development Compounds.

4. EXCLUSIVITY

4.1 During the term of this Agreement as well as for as long as Allergan [***],
Pieris will not grant to any third party the right to make, use, sell, offer for
sale, or import any Compound in the Allergan Field or transfer to a third party
any Compound for the purpose of making, using, selling, offering for sale the
Compound in the Allergan Field. To the extent Pieris grants to any third party
any right to commercialize any Compound outside of the Allergan Field, it will
include in its Agreement with the third party a specific prohibition against
making, using, selling, offering for sale, and importing the Compound within the
Allergan Field. mmm

4.2 For the avoidance of doubt, Pieris may make, use, sell, offer for sale, and
import any Compound in the Pieris Field, and may enter into any license or other
arrangement with any third party to make, use, sell, offer for sale, and import
any Compound in the Pieris Field.

5. LICENSE

5.1 Pieris grants to Allergan, solely in the Allergan Field, an exclusive
license under the Pieris Patents and Pieris Claims to make, have made, use,
sell, offer for sale, and import Compounds, Lead Compounds, Development
Compounds, Modified Compounds, and Licensed Products anywhere in the world. Such
license will be exclusive even as to Pieris; Pieris may not make, have made,
use, sell, offer for sale, or import Compounds, Lead Compounds, Development
Compounds, Modified Compounds, or Licensed Products in the Allergan Field,
except that Pieris may make and use such Compounds to perform its obligations
under this Agreement.

5.2 Pieris grants to Allergan a non-exclusive license to use, for the purpose of
researching, developing, making, having made, and selling Compounds in the
Allergan Field, any Know-How that Pieris discloses to Allergan. For the
avoidance of doubt, any such Know-How may not be used by Allergan or any of its
employees in the Pieris Field.

5.3 Allergan may sublicense its rights under the preceding two sections
(Sections 5.1 and 5.2) to any third party without Pieris’s consent, provided
that any such third party agrees in writing to be bound by the terms of this
Agreement. No such sublicense will relieve Allergan of liability for its
obligations to Pieris under this Agreement.

5.4 In the event that a) Pieris licenses a Pieris Patent from a third party, and
b) the license would require Pieris to [***] for Allergan’s manufacture, use,
sale, or importation of Compounds, Lead Compounds, Development Compounds,
Modified Compounds, or Licensed Products, if Pieris were to grant to Allergan a
sublicense for such manufacture, use, sale, or importation; then [***]. If
Allergan desires a sublicense, then [***] for Allergan’s manufacture, use, sale
or importation of Compounds, Lead Compounds, Development Compounds, Modified
Compounds, and Licensed Products; [***].

5.5 For the avoidance of doubt, Pieris has no rights to make, use, sell, offer
for sale or otherwise exploit any [***], and Pieris may not prevent Allergan
from making, using, selling, offering for sale or otherwise exploiting any such
[***] in any way that Allergan chooses.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

6 of 20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

6. PAYMENT

6.1 Allergan will pay to Pieris a non-refundable license and technology access
fee of ten million dollars ($10,000,000) within [***] days of the Effective
Date.

6.2 Allergan will pay to Pieris [***] dollars [***] $[***] days of the date on
which Allergan [***]. Allergan’s [***] will not entitle Pieris to any additional
payment under this section. In no event will Allergan pay to Pieris more than
[***] dollars [***] $[***] under this section.

6.3 In the event that [***], then Allergan will pay to Pieris [***] dollars
[***] $[***] within [***] of a) [***]; or b) [***], whichever occurs later. Only
[***] – will entitle Pieris to a payment under this section. For example, if the
[***] on [***] [***] dollars [***] $[***]) by [***] (the deadline being extended
by one day under Section 14.11, as[***]is a Sunday). [***]. In no event will
Allergan pay to Pieris more than [***] dollars [***] $[***]) under this section.

6.4 Allergan will pay to Pieris [***] dollars [***] $[***]) within [***] days of
the date on which Allergan [***], after [***]. Allergan’s [***] will not entitle
Pieris to any additional payment under this section. In no event will Allergan
pay to Pieris more than [***]dollars[***]$[***]) under this section.

6.5 In the event that [***], then Allergan will pay to Pieris an [***] dollars
($[***]) within [***] days of a) [***]; or b) [***], whichever occurs later.
Only [***], will entitle Pieris to a payment under this section. For example,
[***] on [***] and [***] on [***], then Allergan will pay to Pieris [***]
dollars [***] $[***]) by [***]; if [***] on [***], then Allergan will pay to
Pieris [***] ($[***]) by [***]. [***]. [***] dollars [***] $ [***].

6.6 The preceding five sections (Sections 6.1, 6.2, 6.3, 6.4, and 6.5) set forth
the entirety of Allergan’s monetary obligations to Pieris in connection with
Allergan’s manufacture, use, or sale of Licensed Products; no additional amounts
will be due for Allergan’s selling, offering for sale, manufacturing, or
importing of Licensed Products. In no event will Allergan pay to Pieris more
than twenty three million dollars ($23,000,000) under those sections.

6.7 All payments due under this Agreement are expressed in U.S. dollars.
Allergan will pay Pieris by wire transfer to the bank and account it designates
in writing to Allergan. In the event that withholding taxes apply under the laws
of any jurisdiction, Allergan will be entitled to withhold from any payment due
to Pieris under this Agreement any taxes that Allergan is required to pay, and
such withholding will decrease by an equivalent amount the payment due to
Pieris. Allergan will timely pay the amount of any taxes withheld to the proper
governmental authority and provide Pieris with an official tax certificate or
other evidence of tax obligation, together with proof of payment from the
relevant governmental authority sufficient to enable Pieris to evidence such
payment of taxes. Allergan will reasonably cooperate with Pieris in its attempts
to reduce or be exempted from any taxes that Allergan withholds under this
section.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

7 of 20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

7. TERM

7.1 This Agreement is effective as of the Effective Date and will continue until
Allergan pays to Pieris twenty three million dollars ($23,000,000) under
Sections 6.1 to 6.5. Thereafter, Allergan will have a fully paid-up, irrevocable
license to exercise the rights conferred in Section 5 without further obligation
to Pieris, and this Agreement will expire. Sections 1, 4, 5, 7.6, 8.5 - 8.10, 9,
10, 11, 13 and 14 will survive any such expiration of this Agreement.

7.2 Each Party may terminate this Agreement on written notice to the other Party
if any of the following occurs:

 

  a) the other Party files a petition in bankruptcy or the other Party is served
with an involuntary petition in bankruptcy and the involuntary petition is not
dismissed within [***] days; or

 

  b) the other Party breaches any material term of this Agreement and does not
cure the breach within [***]days for non-payment of any non-disputed sums) after
receipt of written notice of the breach from the non-breaching Party. For the
avoidance of doubt, non-compliance by Allergan with its obligations pursuant to
Section 3.9 will constitute a breach of a material term of this Agreement.

7.3 Allergan may terminate this Agreement without cause on [***] days written
notice to Pieris. Termination under this section will extinguish Allergan’s
obligation to make any payment under Section 6 with respect to any event that
does not occur by the end of the [***]-day notice period.

7.4 Subject to Sections 7.5 - 7.7, 8.5, 8.6, 10.1 to 10.3, 10.11 to 10.14, 11,
13 and 14 which will survive any termination of this Agreement, all rights and
obligations of either Party under this Agreement (including, without limitation,
the licenses granted pursuant to Section 5 and the exclusivity obligations
contained in Section 4) will terminate on the effective date of any termination
of this Agreement.

7.5 Promptly after termination of this Agreement pursuant to Section 7.2 or 7.3,
each Party will at the request of the other Party return or destroy any
Confidential Information of the other Party in accordance with that Party’s
instructions, except that a Party may retain one copy of the information for
archival purposes.

7.6 The termination or expiration of this Agreement, in whole or in part, will
be without prejudice to (a) the right of Pieris to receive all amounts accrued
hereunder prior to the effective date of such termination or expiration and
(b) any other remedies as may now or hereafter be available to any Party,
whether under this Agreement or otherwise.

7.7 In the event that Pieris terminates this Agreement under Section 7.2 or
Allergan terminates this Agreement under Section 7.3, then Pieris (and any
person to whom Pieris may license or transfer rights in any Compound, Lead
Compound, Development Compound, Modified Compound or Licensed Product) will have
the right to reference for no consideration any Data

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

8 of 20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

submitted by Allergan to any regulatory authority to the extent reference to
such Data is required for any regulatory filing in connection with the research,
development or commercialization of that Compound, Lead Compound, Development
Compound, Modified Compound or Licensed Product. This section does not obligate
Allergan to continue or otherwise maintain any regulatory filings following
termination of this Agreement, nor does it obligate Allergan to convey to Pieris
any rights to any regulatory filing. Furthermore, in no event will Allergan be
obligated to convey to Pieris any rights to any [***].

8. MAINTENANCE, REPORTING, AND REGULATORY SUPPORT

8.1 Within [***] days of the Effective Date, Pieris will disclose to Allergan
all Know-How that Pieris owns or otherwise controls, provided that Pieris is not
prohibited from disclosing such Know-How under any agreement concluded with any
third party. Thereafter, and until the expiration of the [***] year following
the Effective Date, Pieris will disclose to Allergan any additional Know-How
that Pieris is allowed to disclose within a reasonable period of time after
Pieris creates or otherwise acquires such Know-How. After the expiration of the
[***] year following the Effective Date, Pieris will disclose to Allergan, on
Allergan’s reasonable request, any Know-How that may facilitate Allergan’s
development of Compounds, Development Compounds, or Licensed Products under this
Agreement.

8.2 At least once per quarter, or as frequently as the JDC may otherwise
determine, Pieris will provide Allergan with written reports setting forth a
summary and interpretation of Data it obtains in performing research pursuant to
this Agreement. The report will contain such other information as determined by
the JDC.

8.3 Pieris will create and maintain complete and accurate written records of
Data obtained under this Agreement, for as long as required under applicable
law, or until the termination or expiration of this Agreement, whichever is
longer, and will make such records available to Allergan for inspection and
copying (at Allergan’s expense) during regular business hours on reasonable
advance notice.

8.4 Representatives of Allergan may, on reasonable notice and at times
reasonably acceptable to Pieris, visit for any purpose determined by the JDC
those facilities of Pieris where it conducts activities under this Agreement.

Ownership of Data

8.5 Pieris will solely own all Data it generates alone or generates jointly with
Allergan relating to the synthesis, discovery, design or manufacture of
Compounds, and will grant to Allergan an exclusive right to use such Data to
research, develop, make, have made, and sell Compounds within the Allergan
Field. Pieris will have the right to use such Data for any purpose outside the
Allergan Field, provided that such use is not inconsistent with any other
provision of this Agreement.

8.6 Notwithstanding Section 8.5, Allergan will solely own all Data it generates
alone or generates jointly with Pieris relating to [***], or the combination of
[***], and will grant to Pieris a non-exclusive right to use such Data for the
purpose of conducting research pursuant to this Agreement. Subject to Section
10.12, Allergan will have the right to use the Data for any purpose.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

9 of 20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

Regulatory Rights and Cooperation Regarding Regulatory Matters

8.7 [***] will determine all regulatory plans and strategies for [***] in the
Allergan Field (which plans and strategies will be in compliance with
Section 3.9), and will [***] submit to and prosecute before Regulatory
Authorities any matter with respect to Compounds, Lead Compounds, Development
Compounds, Modified Compounds, and Licensed Products in the Allergan Field.
Allergan will own all submissions to and approvals granted by Regulatory
Authorities. Allergan will inform Pieris of any such submissions or approvals.

8.8 Notwithstanding any provision in this Agreement to the contrary, Allergan
may disclose any Confidential Information to any Regulatory Authority.

8.9 The Parties will disclose to each other any information showing that any
Development Compound or Licensed Product that the Parties are both developing or
commercializing, in any field, are associated with any serious adverse event in
any human. The Parties will disclose this information as soon as practical after
acquiring it, and at most [***] days. In connection with humans, “serious
adverse event” has the same meaning as that term in International Conference on
Harmonisation, Guideline for Industry, Clinical Safety Data Management:
Definitions and Standards for Expedited Reporting (March, 1995). Within a
reasonable time, but no later than [***] months after the Effective Date, the
Parties will negotiate an agreement establishing additional procedures for the
exchange of such information.

8.10 [***] will make its employees and others working on its behalf reasonably
available to consult with [***] and with any Regulatory Authority on any issue
arising under this Agreement, [***].

9. MANUFACTURE OF COMPOUNDS

9.1 Allergan will have the right to manufacture or have a third party
manufacture all of Allergan’s requirements of Compounds for pre-clinical
studies, clinical trials, and for commercial sale, without further obligation to
Pieris. At Allergan’s request, Pieris will reasonably assist Allergan, at
Allergan’s expense, in manufacturing or having manufactured the Compounds,
including disclosing to Allergan or the third party such Know-How that is
reasonably necessary to manufacture the Compound. If not already conveyed to
Allergan under Section 5, Pieris will convey to Allergan such rights that Pieris
owns or is able to license to Allergan (subject to Section 5.4) as are required
for Allergan to manufacture the Compounds or have the third party manufacture
them; such rights will include[***] in accordance with [***] set forth in that
agreement, [***]. If Allergan wishes to [***]. The Parties agree that it is the
goal of Pieris and Allergan that [***] in relation to the Compounds as soon as
possible following the execution of this Agreement, and both Parties will
cooperate to achieve such goal.

9.2 As a condition of any disclosure of Pieris Know-How from Allergan to a third
party, the third party must agree to be bound by an agreement obligating it to
maintain the Know-How in confidence under substantially the same terms as those
set forth in Section 11 and not to use such Know-How for any purposes outside of
the Allergan Field.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

10 of 20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

10. INTELLECTUAL PROPERTY

Ownership

10.1 Each Party will solely own any invention it solely invents. The Parties
will jointly own any invention they jointly invent. Allergan will have the
exclusive right to use and commercialize (including by way of license or
transfer of rights) any joint invention in the Allergan Field, and Pieris will
have the exclusive right to use and commercialize (including by way of license
or transfer of rights) any joint invention in the field of [***]. In all other
fields [***], no Party will be entitled to use or commercialize (including by
way of license or transfer of rights) any joint invention without the consent of
the other Party.

10.2 Notwithstanding the preceding section (Section 10.1), Allergan will solely
own all inventions Allergan invents alone or jointly with Pieris relating to
[***], whether [***] or other [***].

10.3 Subject to the restrictions applicable to Modified Compounds as set forth
in Section 3.4, Allergan hereby grants to Pieris an exclusive license, with the
right to sublicense, to make, have made, use, sell, offer for sale, and import
in the field [***] all joint inventions relating to Compounds, Lead Compounds,
Development Compounds, or Licensed Products or their respective synthesis,
discovery, design, or manufacture [***]. A claim of any patent or patent
application defining such inventions will be a “Pieris Claim.”

10.4 Each Party will promptly disclose to the other Party any inventions that
are jointly owned pursuant to Sections 10.1 and 10.2. In addition, each Party
will ensure in its contracts with its employees, agents, consultants or
contractors that the ownership rights set forth in Sections 10.1 and 10.2 be
conferred on the other Party.

Prosecution

10.5 Pieris will be responsible for drafting, prosecuting, and maintaining (all
of these activities will be referred to as “Prosecuting”), at its expense, the
Pieris Patents.

10.6 Pieris will provide Allergan with copies of any documents received or
prepared in connection with the Prosecution of the Pieris Patents which are
material to Allergan’s rights hereunder and will inform Allergan of the progress
of it. Before filing in connection with the Prosecution of the Pieris Patents
any document with a patent office which is material to Allergan’s rights
hereunder, Pieris will provide a copy of the document to Allergan sufficiently
in advance of any deadline for filing it, and Pieris will give due consideration
to any comments that Allergan may have. Pieris will moreover not unreasonably
decline to file within the patent office of any country any claim or claim
amendment (drafting a new application, if necessary) materially affecting
Allergan’s rights under this Agreement that Allergan reasonably requests Pieris
to file (provided that Allergan will reimburse to Pieris all reasonable external
costs incurred by Pieris as a result of such request, to the extent that such
costs are incurred for the purpose of filing or

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

11 of 20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

prosecuting claims covering inventions within the Allergan Field or, in relation
to Modified Compounds only, covering claims within and outside of the Allergan
Field), and Pieris will use commercially reasonable efforts to prosecute such
claims to issuance. Allergan’s request will be reasonable, and Pieris will have
no reasonable grounds for declining it, if it relates to a Modified Compound, if
it relates to the use (including, for example, the delivery) of a Compound in
the Allergan Field, or if it relates to an application that Pieris has filed and
there is support in the application for such claim (the foregoing is not an
exhaustive list; there may be other requests that are reasonable), provided that
the request complies with the terms of this Agreement (including Section 10.12).
Any such claims will be regarded as Pieris Patents and be subject to the license
granted to Allergan under Section 5 above. Pieris will not reasonably do or fail
to do anything that will render any Pieris Patent unenforceable.

10.7 The Parties will confer regarding where to Prosecute the Pieris Patents,
but, at a minimum and subject to Section 10.8, Pieris will Prosecute the Pieris
Patents in [***]; Pieris will [***].

10.8 In the event that Pieris elects not to Prosecute in any country any Patent
Right under the Pieris Patents, including an application containing a claim that
Allergan reasonably requests Pieris to file under Section 10.6, Pieris will give
Allergan at least [***] days notice before any relevant deadline and provide to
Allergan all information reasonably relating to such Patent Right. Allergan will
have the right, exercisable within [***] days of such notice, to take an
assignment and to control the further Prosecution of such Patent Right, at
Allergan’s expense, provided that Pieris will retain a royalty-free,
milestone-free, irrevocable, non-exclusive license (with the right to
sub-license) to such Patent Right in the Pieris Field.

10.9 The Parties will confer regarding the desirability of seeking in any
country any supplemental patent protection (e.g., such as that afforded by a
supplemental patent certificate) or patent term extension in connection with any
Pieris Patent or any Pieris Claim. Pieris will, however, not be obliged to seek
Allergan’s consent to apply or not to apply for any such extension or protection
for any Pieris Patent and Allergan will not apply for any such extension or
protection for any Pieris Patent without Pieris’ prior written consent. Allergan
may, however, apply for any patent term extension or supplemental patent
protection for any Pieris Claim without Pieris’s consent, and may request that
Pieris apply for such extension or protection, in which case Pieris will do so,
in return for which Allergan will reimburse to Pieris all reasonable external
costs incurred by Pieris for the application.

10.10 Allergan may apply for any patent term extension or supplemental patent
protection without Pieris’s consent for any Pieris Patent specifically relating
to a Modified Compound or its manufacture or use [***], and may request that
Pieris apply for such extension or protection, in which case Pieris will do so,
in return for which Allergan will reimburse to Pieris all reasonable external
costs incurred by Pieris for the application, so long as such application
(whether by Allergan or Pieris) does not preclude Pieris from obtaining for a
Pieris Patent a patent term extension or supplemental patent protection with
respect to a) [***] and [***]; or b) any Anticalin, other than a Modified
Compound, that Pieris, whether by itself or through a third party (such as,
e.g., a licensee), is testing in a human clinical trial or is selling to the
public.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

12 of 20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

10.11 Allergan will be responsible for Prosecuting, at its expense, Patent
Rights claiming joint inventions. Allergan will provide Pieris with copies of
any documents received or prepared in connection with the Prosecution of the
Patent Rights claiming joint inventions and will inform Pieris of the progress
of it. Before filing any document with a patent office in connection with the
Prosecution of such Patent Rights, Allergan will provide a copy of the document
to Pieris sufficiently in advance of any deadline for filing it, and Allergan
will give due consideration to any comments that Pieris may have. The foregoing
notwithstanding, Allergan will not reasonably do or fail to do anything that
will render any such Patent Rights unenforceable.

10.12 Notwithstanding Section 10.11, Allergan will not be entitled to use any
Data for the purposes of or in connection with any patent application which
includes patent claims outside of the Allergan Field.

10.13 In the event that Allergan elects not to Prosecute in any country any
Patent Rights claiming joint inventions, Allergan will give Pieris [***] days
notice before any relevant deadline and provide to Pieris all information
reasonably relating to Patent Rights. Pieris will have the right, exercisable
within [***] days of such notice, to take an assignment and to control the
further Prosecution of such Patent Right, at Pieris’ expense, provided that
(i) Allergan will retain a royalty-free, milestone-free, irrevocable,
non-exclusive license (with the right to sub-license) to such Patent Right in
the Allergan Field and (ii) such Patent Right will be regarded as “Pieris Claim”
for the purposes of Section 6.

10.14 Each Party will, and will cause its employees, agents, consultants and
contractors to, execute such documents and take such other actions as reasonably
necessary or appropriate to enable the other Party to document its ownership in,
or Prosecute, Patent Rights in accordance with the provisions of this Section
10.

Infringement by Third Parties

10.15 The Parties will promptly notify each other of any actual or threatened
infringement of the Pieris Patents and of any Pieris Claims solely owned by
Pieris or jointly owned by the Parties.

10.16 Allergan will have the exclusive right to bring and control, at its
expense, any proceeding before any government or private tribunal (“Infringement
Action”) to remedy the infringement of any Pieris Patent or Pieris Claim in the
Allergan Field. Pieris will have the right, at its own expense and by counsel of
its choice, to be represented in any such action. Allergan will be entitled to
[***] of any recovery realized as a result of any such Infringement Action
([***]).

10.17 Pieris will have the exclusive right to bring and control, at its expense,
any Infringement Action to remedy the infringement of any Pieris Patent or
Pieris Claim in the Pieris Field. Allergan will have the right, at its own
expense and by counsel of its choice, to be represented in any such action.
Pieris will be entitled to [***] of any recovery realized as a result of any
such Infringement Action ([***]).

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

13 of 20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

Infringement of Third-Party Rights

10.18 The Parties will promptly notify each other of any allegation that any
activity pursuant to this Agreement infringes or may infringe the intellectual
property rights of any third party.

10.19 In any allegation that the manufacture or sale of Licensed Products
infringes an intellectual property right, Allergan will have the exclusive right
to control, at its expense, the defense of any claim involving such allegation.

10.20 The Parties will cooperate in all respects with one another in prosecuting
or defending any action pursuant to this section.

11. CONFIDENTIALITY AND PUBLICATION

11.1 During the term and for [***] years thereafter each Party will not disclose
or use any Confidential Information unless allowed to do so under this
Agreement. Each Party will promptly notify the other on discovering any
unauthorized disclosure or use of Confidential Information.

11.2 The obligations of non-disclosure and non-use contained in this section
will not apply to the extent that the Party receiving the Confidential
Information can establish that

 

  a) the information is publicly known, or becomes publicly known through no
breach of this Agreement;

 

  b) the Party knew the information before receiving it from the disclosing
Party;

 

  c) the Party received the information from a third party not bound to the
disclosing Party by any obligation of non-disclosure;

 

  d) the Party independently develops the information without using any
Confidential Information; or

 

  e) the Party is required to disclose the information by law, provided that the
Party i) as soon as practical before the disclosure, notifies the other Party;
and ii) takes all reasonable steps to limit the disclosure.

11.3 This Agreement and its terms will be considered Confidential Information of
both Parties. Unless required by law, neither Party may make any public
announcement relating to this Agreement or the activities that the Parties
conduct pursuant to it, without prior written consent of the other Party, such
consent not to be unreasonably withheld. Pieris will be allowed to issue a press
release in connection with the signing of this Agreement. The details of such
press release will be agreed with Allergan prior to its release.

11.4 Should a Party wish to publish any research relating to this Agreement or
that otherwise contains Confidential Information, the Party will submit a copy
of the proposed publication to the JDC and the other Party at least [***] days
before submitting the publication to a journal or other forum or otherwise
disclosing it. The JDC and the reviewing Party may [***].

11.5 Neither Party may use the name or mark of the other Party without prior
written consent of the other Party.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

14 of 20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

12. REPRESENTATIONS AND WARRANTIES

12.1 Each Party represents to the other that as of the Effective Date:

 

  a) it is duly organized and validly existing under the laws of its state of
incorporation and has full authority to enter into this Agreement;

 

  b) the execution and performance of this Agreement does not conflict with any
other agreement, oral or written, to which it is a party.

12.2 Pieris represents that as of the Effective Date:

 

  a) it is the sole owner of the Pieris Patents listed in Exhibit B and has
sufficient rights to grant the licenses of Section 5;

 

  b) to its knowledge, no third party has any rights in the Pieris Patents, any
Pieris Know-How disclosed hereunder, or any Compounds that would impair
Allergan’s rights under this Agreement;

 

  c) there are no unresolved claims that Pieris’s manufacture, use, sale, offer
for sale, or importation of any Compound infringes or may infringe any third
party patents or other intellectual property right;

 

  d) the Pieris Patents are applied or registered as indicated in Exhibit B, and
are not the subject of any interference or opposition proceeding or any
litigation;

 

  e) it has disclosed to Allergan in Exhibit E [***]; and

 

  f) has disclosed to Allergan all patents and patent applications which Pieris
knows would be infringed by the use, sale, offer for sale, manufacture, or
importation of Compounds.

12.3 Except for the warranties set forth in Sections 12.1 and 12.2, neither
Party makes any warranties, written, oral, express or implied, under this
Agreement, and each Party disclaims all other warranties, express or implied,
including, without limitation, implied warranties of merchantability, fitness
for a particular purpose and non-infringement.

12.4 EXCEPT FOR THOSE CLAIMS OF A THIRD PARTY AS MAY BE PAYABLE PURSUANT TO THIS
AGREEMENT, PIERIS WILL NOT BE LIABLE TO ALLERGAN FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, OR SPECIAL DAMAGES, WHETHER LIABILITY IS ASSERTED IN CONTRACT,
TORT, OR OTHERWISE. IN ANY EVENT, PIERIS TOTAL AGGREGATE LIABILITY UNDER THIS
AGREEMENT WILL BE LIMITED TO THE PAYMENTS ACTUALLY RECEIVED FROM ALLERGAN
PURSUANT TO SECTION 6.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

15 of 20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

13. INDEMNIFICATION

13.1 Allergan will defend, indemnify and hold Pieris, its officers, directors,
employees and agents harmless from any losses, damages, or expenses (including
reasonable attorneys’ and professional fees and other expenses of litigation)
arising out of claims brought by a third party as a result of activities of
Allergan under this Agreement, except to the extent such losses, damages, or
expenses are caused by or result from the negligent or intentional acts or
omissions of Pieris, its officers, directors, agents, or employees, or are
caused by or result from the material breach by Pieris of this Agreement.

13.2 Pieris will defend, indemnify and hold Allergan, its officers, directors,
employees and agents harmless from any losses, damages, or expenses (including
reasonable attorneys’ and professional fees and other expenses of litigation)
arising out of claims brought by a third party as a result of any negligent or
intentional acts or omissions of Pieris, its officers, directors, agents, or
employees, or any material breach by Pieris of this Agreement.

14. General Provisions

14.1 Governing Law. This Agreement will be governed by the laws of England and
Wales.

14.2 Disputes. In the event of any controversy, claim or counterclaim arising
out of or in relation to this Agreement (other than those disputes subject to
the resolution procedure described in Section 2.4), the Parties will first
attempt to resolve such controversy or claim through good-faith negotiation
between Pieris’ CEO and Allergan’s Executive Vice President, Research and
Development, for a period of not less than [***] days following written
notification of such controversy or claim to the other Party. If such
controversy or claim cannot be resolved by means of such negotiations during
such period, then it will be [***]. [***].

14.3 Notices. Any notice made pursuant to this Agreement will be effective only
if made in writing and delivered to all of the addresses below:

If to Pieris:

 

  1. Chief Executive Officer

Pieris AG

Lise-Meitner-Straße 30

85354 Freising-Weihenstephan

Germany

+49 (0) 8161 14 11 444 fax

+49 (0) 8161 14 11 400 tel.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

16 of 20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

If to Allergan:

 

1.   

Exec. Vice President, Research and Development

Allergan, Inc.

2525 Dupont Drive

Irvine, California, 92623

(714) 246-4971 fax

(714) 246-4919 tel.

   2.   

General Counsel

Allergan, Inc.

2525 Dupont Drive

Irvine, California, 92623

(714) 246-4971 fax

(714) 246-4535 tel.

3.   

Allergan Sales, LLC

2525 Dupont Drive

Irvine, California, 92623

   4.   

Allergan Pharmaceuticals Holdings (Ireland) Ltd

Longphort House, Earlsfort Centre

Lower Leeson Street

Dublin 2, Ireland

The notice will be effective upon delivery. A Party may change the delivery
addresses by notice to the other Party.

14.4 Entire Agreement. This Agreement embodies the entire agreement between the
Parties and supersedes any prior agreements between them (including, in
particular, [***]). This Agreement may be modified in writing only.

14.5 Non-Waiver. The failure of a Party in any one or more instances to insist
upon strict performance of any terms of this Agreement will not constitute a
waiver of the right to assert such terms on any future occasion.

14.6 Disclaimer of Agency. Neither Party is the representative of the other, and
neither Party has the authority to bind the other Party to any obligation to any
third party.

14.7 Severability. If a court or government agency of competent jurisdiction
holds that any provision of this Agreement is invalid or unenforceable, then
that provision will be severed and the remainder of the Agreement will continue
in full force. To the extent possible, the Parties will revise such severed
provision in a manner that comes closest to the original intention of the
Parties and will render it valid.

14.8 Assignment. Either Party may assign this Agreement as part of a sale of
substantially all of the Party’s capital stock or assets. Neither Party may
assign its interest in this Agreement in whole or in part for any other reason
without the prior written consent of the other Party, such consent not to be
unreasonably withheld. The foregoing notwithstanding, either Party may assign
this Agreement, in whole or in part, to any of its Affiliates.

14.9 Force Majeure. Neither Party will be liable for any failure to perform any
obligation of this Agreement caused by the effects of fire, earthquake strike,
war (declared or undeclared), insurrection, government action or inaction, force
majeure, or other causes reasonably beyond its control and without its fault,
but the Party failing to perform will use all reasonable efforts to resume
performance of this Agreement as soon as feasible.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

17 of 20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

14.10 Counterparts. This Agreement may be executed in two or more counterparts
and transmitted to each Party by facsimile, email, or any other means, and each
such counterpart, when executed, will be as effective an original copy, and
together the counterparts will constitute one document.

14.11 Whenever the deadline for taking any action under this Agreement falls on
a Saturday, Sunday, or bank holiday, a Party may, without penalty, take that
action on the succeeding day that is not a Saturday, Sunday, or bank holiday.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

18 of 20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

The Parties execute this Agreement by signing below:

 

ALLERGAN SALES, LLC       PIERIS AG By:  

/s/ David M. Lawrence

    By:  

/s/ Claus Schalper

Name:  

David M. Lawrence

    Name:  

Claus Schalper

Title:  

Vice President

    Title:  

CEO / CFO

ALLERGAN, INC.     ALLERGAN PHARMACEUTICAL HOLDINGS (IRELAND) LTD. By:  

/s/ Scott M. Whitcup, M.D.

    By:  

/s/ Jim Hindman

Name:  

Scott M. Whitcup

    Name:  

Jim Hindman

Title:  

Executive Vice President,

    Title:  

Managing Director

  Research and development      

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

19 of 20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

EXHIBIT A

ALLERGAN AND PIERIS DISCOVERY RESEARCH PLAN

Introduction

Ocular diseases, [***].

[***]

 

[***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]   
[***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]    [***]   
[***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

A1 of A1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

EXHIBIT B

PIERIS PATENTS

[***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

B1 of B1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

EXHIBIT C

[***] [***] [***]

[***]

[***]

[***]: [***]

[***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

C1 of C1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

EXHIBIT D

[***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

D1 of D1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

 

EXHIBIT E

[***]

[***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

E1 of E1